Citation Nr: 0526205	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  98-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to May 
1966.

The pending appeal now comes before the Board of Veterans' 
Appeals (Board) on appeal from Department of Veterans Affairs 
(VA) rating decisions of the Regional Office (RO) in Boston, 
Massachusetts dated in September 1997 and January 1998.  By 
rating decision of September 1997, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia 
(previously claimed as a nervous condition).  By rating 
decision of January 1998, the RO found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for neck, right shoulder, 
and right foot conditions.  In March 2000 and August 2004, 
the Board remanded this case.  In September 2004, the veteran 
testified at Travel Board hearing at the RO before the 
undersigned.  

The issues of service connection for neck and psychiatric 
disorders are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 20, 2004, at his Travel Board hearing and 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran that a 
withdrawal of the appeal as to the issue of service 
connection for PTSD was requested.

2.  In a December 1987 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a neck disorder.  
A notice of disagreement was not received within the 
subsequent one-year period.

3.  Evidence submitted since the RO's December 1987 rating 
decision which determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a neck disorder, is new and material.  

4.  In a December 1987 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a right shoulder 
disorder.  A notice of disagreement was not received within 
the subsequent one-year period.

5.  Evidence submitted since the RO's December 1987 rating 
decision which determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a right shoulder disorder, is cumulative and redundant.  

6.  In an October 1996 rating decision, the RO denied service 
connection for a right foot disorder.  A notice of 
disagreement was not received within the subsequent one-year 
period.

7.  Evidence submitted since the RO's October 1996 rating 
decision, which denied service connection for a right foot 
disorder, is cumulative and redundant.  

8.  In an October 1996 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a nervous 
disorder.  A notice of disagreement was not received within 
the subsequent one-year period.

9.  Evidence received since the October 1996 rating decision 
which determined that new and material evidence had not been 
received to reopen the claim of service connection for a 
nervous disorder is new and material.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of service connection for PTSD by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The RO's December 1987 rating decision which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a neck disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the 
RO's December 1987 rating decision which determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a neck disorder; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).

4.  The RO's December 1987 rating decision which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a right shoulder 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

5.  New and material evidence has not been received since the 
RO's December 1987 rating decision which determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a right shoulder disorder; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).

6.  The RO's October 1996 rating decision which denied 
service connection for a right foot disorder is final.  38 
U.S.C.A. § 7105 (West 2002).

7.  New and material evidence has not been received since the 
RO's October 1996 rating decision which denied service 
connection for a right foot disorder; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).

8.  The RO's October 1996 rating decision which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a nervous disorder 
is final.  38 U.S.C.A. § 7105 (West 2002).

9.  New and material evidence has been received since the 
RO's RO's October 1996 rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a nervous disorder; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a September 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the March 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his Travel Board hearing, the veteran 
requested that the issue of service connection or PTSD be 
withdrawn.  Hence, with regard to this issue, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.


New and Material

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current applications to reopen the claims of service 
connection, were received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, the claims of service connection have been 
addressed in multiple decision.  The last final decision of 
record which denied service connection specifically for a 
neck disorder and a right shoulder disorder, as opposed to a 
back disorder, was dated in December 1987.  That decision 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for neck 
and right shoulder disorders.  The last final decision to 
deny service connection for right foot and psychiatric 
disorders was in October 1996.  In that rating decision, the 
RO denied service connection for a right foot disorder and 
found that new and material evidence had not been submitted 
to reopen the claims of entitlement to service connection for 
a nervous condition.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denials, 
these disabilities were denied as there was no medical nexus 
between post-service diagnoses and service.  With regard to 
neck and right shoulder disorders, it was determined that 
these disabilities originated with a post-service 1968 car 
accident.  With regard to the right foot, although the 
veteran was treated during service for right foot pain, the 
incident was acute and transitory and no current disorder was 
related to service.  With regard to a nervous condition, 
there was no inservice record of psychiatric treatment and no 
medical nexus between post-service diagnoses and service.  
The December 1987 and October 1996 RO decisions are final.  
38 U.S.C.A. § 7105.  


Neck and Right Shoulder

Since the prior final decision, evidence has been added to 
the claims file.  

The records include duplicate service medical records; 
medical records of Dr. R.F, of Dr. A.L., of the Social 
Security Administration (SSA), and VA records.  The 
additional records which have been submitted include VA 
records, private x-rays, private medical records, August 1996 
VA examination reports, a newspaper article documenting that 
the veteran ran over a woman with his car in 1962, and VA 
psychiatric examination reports.  

Neck

The veteran was involved in two car accidents.  One occurred 
in 1962, when he was driving and ran over a woman, according 
to a periodical report.  The second one occurred in 1968, 
according to medical records.  The record clearly documents 
that the veteran had residuals of a neck injury after the 
second accident.  There is no such evidence with regard to 
the first incident.  However, the Board notes that the August 
1996 VA spine examination noted that the diagnosis of neck 
pain was secondary to osteoarthritis versus chronic 
ligamentis strain, secondary to whiplash injury of old.  The 
examiner stated that this was possibly exacerbated by the 
veteran's time in service.  This is indicative that the 
examiner was referring to the car accident which preceded 
service.  

This evidence cures a prior evidentiary defect.  It supports 
a theory that the veteran had a neck injury which preceded 
service and was possibly aggravated therein.  Thus, this 
evidence is not duplicative nor cumulative.  Rather, this is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

New and material evidence has been received since the RO's 
December 1997 decision; thus, the claim of service connection 
for a cervical spine disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


Right Shoulder

However, in this case, the additional evidence does not 
include evidence which is not cumulative and redundant and 
which cures a prior evidentiary defect.  There is no 
additional competent evidence which relates and current right 
shoulder disorder to the car accident which preceded service 
or to any event in service.  The additional evidence does not 
attribute any post-service diagnosis of a right shoulder 
disorder to service.  The only evidence which addresses the 
etiology of post-service right shoulder disorder is duplicate 
private medical records which relate a right shoulder 
disorder to the post-service 1968 car accident.  

New and material evidence has not been received since the 
RO's December 1997 decision; thus, the claim of service 
connection for a right shoulder disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.





Right Foot

Since the October 1996 final decision, new evidence has been 
added to the claims file.  The records include duplicate 
service medical records; medical records of Dr. R.F, of Dr. 
A.L., of the SSA, and VA records to include the August 1996 
VA examination reports.  The additional records which have 
been submitted include VA records, private x-rays, private 
medical records, a newspaper article documenting that the 
veteran ran over a woman with his car in 1962, and VA 
psychiatric examination reports.  

None of the additional records includes evidence which is 
cumulative and redundant and which cures a prior evidentiary 
defect.  There is no additional competent evidence which 
relates and current right foot disorder to any event in 
service.  The additional evidence does not attribute any 
post-service diagnosis of a right foot disorder to service.  

New and material evidence has not been received since the 
RO's October 1996 decision; thus, the claim of service 
connection for a right foot disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Nervous Disorder

The additional evidence submitted since the October 1996 
final rating decision includes VA examination reports which 
indicate that the veteran had a psychiatric disorder which 
preceded service and was treated during service and also, 
that a psychosis (schizophrenia) was present within one year 
of separation.  

This evidence cures a prior evidentiary defect.  It supports 
a theory that the veteran had a psychiatric disorder which 
preceded service and was possibly aggravated therein and/or a 
psychosis was present within one year of separation.  
Although it appears that the examiner may have relied on the 
veteran's statements, this is not entirely clear and must be 
considered when the claim has been reopened and the probative 
value of the evidence is weighed.  

Thus, the additional evidence is not duplicative nor 
cumulative.  Rather, this is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

New and material evidence has been received since the RO's 
October 1996 decision; thus, the claim of service connection 
for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for PTSD is dismissed.

The application to reopen the claim of service connection for 
a neck disorder is granted, to this extent only.  

The application to reopen the claim of service connection for 
a right shoulder disorder is denied.  

The application to reopen the claim of service connection for 
a right foot disorder is denied.

The application to reopen the claim of service connection for 
a psychiatric disorder other than PTSD is granted, to this 
extent only.





REMAND

The claims of service connection for a neck disorder and for 
a psychiatric disorder have been reopened.  However, 
additional developed is required prior to adjudication on the 
merits.  

With regard to a neck disorder, the veteran should be 
afforded a VA examination.  The examiner should review the 
record and opine as to the following:  Did the veteran had a 
neck disorder prior to service.  If so, did it permanently 
increase in severity during service, beyond its natural 
progression.  Does the veteran still have that same neck 
disability.  If not, the examiner should opine as to the 
etiology of any current neck disability and should opine as 
to whether it is attributable to any incident during service.  

With regard to a psychiatric disorder, the veteran should be 
afforded a VA examination.  The examiner should review the 
record and opine as to the following: Did the veteran had a 
psychiatric disorder prior to service.  If so, did it 
permanently increase in severity during service, beyond its 
natural progression.  Does the veteran still have that same 
psychiatric disability.  If not, the examiner should opine as 
to the etiology of any current psychiatric disability and 
should opine as to whether it is attributable to any incident 
during service.  The examiner should state if the veteran 
currently has a psychosis and, if so, was it present within 
one year of the veteran's separation from service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA neck 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should review the 
record and opine as to the following: 

Did the veteran have a neck disorder prior to 
service?  If so, did it permanently increase 
in severity during service, beyond its 
natural progression?  Does the veteran still 
have that same neck disability?  If not, the 
examiner should opine as to the etiology of 
any current neck disability and should opine 
as to whether it is attributable to any 
incident during service.  

2.  Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should review the 
record and opine as to the following: 

Did the veteran have a psychiatric disorder 
prior to service?  If so, did it permanently 
increase in severity during service, beyond 
its natural progression?  Does the veteran 
still have that same psychiatric disability?  
If not, the examiner should opine as to the 
etiology of any current psychiatric 
disability and should opine as to whether it 
is attributable to any incident during 
service.  The examiner should state if the 
veteran currently has a psychosis and, if so, 
was it present within one year of the 
veteran's separation from service.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


